DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “an acceptance unit”, “a search unit”, “a transmission unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  
Claim 1 are directed to an apparatus (i.e. server), which one of ordinary skill in the art would understand to be a system entirely made up of software.   The specification does not provide explicit definition for the “unit” and based on a commonly used terminology the unit is construed to be software (see by IEEE 100 “The Authoritative Dictionary of IEEE Standards Terms” Seventh Edition, which defines unit as a logical component or a part of a program).  Therefore, it is not clear if the applicant is intended for the unit to refer to software or a hardware element.  One of ordinary skill in the art reading the claim may reasonably conclude that the server consists only of software modules, since no tangible computer hardware, such as a processor and memory, is recited as elements of the claimed apparatus.  Software is not in one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process.  Software is not a physical article and as such is not a machine or manufacture.  Accordingly, such software cannot be patentable subject matter.  See Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876).
It is also noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 U.S.C. § 101, as seen in the Board of Patent Appeals Informative Opinion Ex parte Langemyr et al. (Appeal 2008-1495), http:llwww.uspto.govlweblofficesldcomlbpailitslfdO814 95.pdf.
The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berajawala et al. (US 2016/0098477) in view of SHAH et al. (US 2018/0218374).

Regarding claim 1, Berajawala teaches a 
a history storage unit configured to store history information based on an input performed by one user or another user ([0044]-[0045], [0063]); 
an acceptance unit configured to accept an input keyword from a user terminal of the one user ([0039]); 
a search unit configured to perform a search on the basis of the input keyword and the history information when the input keyword is accepted ([0045], [0058]-[0059], [0071]); and 
a transmission unit configured to transmit response content based on a search of the search unit to the user terminal ([0057], [0065], [0089]-[0090]).

Berajawala does not explicitly teach, however SHAH discloses a dialogue server ([0056], F3-7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Berajawala to include a dialogue server as disclosed by SHAH.  Doing so would provide a query resolution at service desks of the enterprises and facilitate resolution of queries of enterprise users in an efficient manner (SHAH [0006]).

Regarding claim 2, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the search unit acquires a return question keyword for prompting the user to make an additional input when a plurality of pieces of response content are searched for (Berajawala [0072]-[0073]), and the transmission unit transmits the return question keyword to the user terminal (SHAH [0056], F5-8).

Regarding claim 3, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the history storage unit stores response content provided to the one user or another user and a frequency of provision of the response content as history information (Berajawala [0069], [0077]), and the search unit performs a search using keywords constituting response content determined on the basis of the frequency of provision in the history information (Berajawala [0080], [0083], SHAH [0069]).

Regarding claim 4, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the history storage unit stores search path information (SHAH [0044] “determine the system query to be a service request or an incident’, [0047], [0052], [0059]-[0060], [0069] “guide the user along a path in the knowledge graph until an explicit solution is reached”) in which an input keyword and a return question keyword for prompting the user to make an additional input are described as history information, and the search unit performs a search using the input keyword or the return question keyword (SHAH [0044]-[0045], [0064], [0071]).

Regarding claim 5, Berajawala, as modified teaches the dialogue server according to claim 4, wherein the search path information is an input keyword and a return question keyword when the user acquires final response content (SHAH [ [0047], [0052], [0059]-[0060], [0064], [0069]).

Regarding claim 6, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the search unit performs a search without using the history information (SHAH [0066] [0069]) when a negative intention is shown by the user with respect to response content searched for on the basis of the history information (SHAH [0049], [0064], [0088]). 

Regarding claim 7, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the transmission unit adds information indicating an acquisition keyword obtained from the history information and information indicating an input keyword among keywords used in order to search for the response content, and transmits the acquisition keyword and the input keyword together with the response content (Berajawala F5A, 5B:540, 5C, [0045], SHAH F4:406b, 406c).

Regarding claim 8, Berajawala, as modified teaches the dialogue server according to claim 2, wherein the history storage unit stores response content provided to the one user or another user and a frequency of provision of the response content as history information, and the search unit performs a search using keywords constituting response content determined on the basis of the frequency of provision in the history information (Berajawala [0069], [0077], [0080], [0083], SHAH [0069]).

Regarding claim 9, Berajawala, as modified teaches the dialogue server according to claim 2, wherein the history storage unit stores search path information in which an input keyword and a return question keyword for prompting the us

Regarding claim 10, Berajawala, as modified teaches the dialogue server according to claim 2, wherein the search unit performs a search without using the history information when a negative intention is shown by the user with respect to response content searched for on the basis of the history information (SHAH [0049], [0064], [0066], [0069], [0088]). 

Regarding claim 11, Berajawala, as modified teaches the dialogue server according to claims 2, wherein the transmission unit adds information indicating an acquisition keyword obtained from the history information and information indicating an input keyword among keywords used in order to search for the response content, and transmits the acquisition keyword and the input keyword together with the response content (Berajawala F5A, 5B:540, 5C, [0045], SHAH F4:406b, 406c).

Claims 4-5, 9, is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Berajawala as modified and in further view of Hambrick et al. (US 2018/0143973).

Regarding claim 4, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the history storage unit stores search path information (SHAH [0044], [0047], [0052], [0059]-[0060], [0069] “guide the user along a path in the knowledge graph until an explicit solution is reached”) in which an input keyword and a return question keyword for prompting the user to make an additional input are described as history information, and the search unit performs a search using the input keyword or the return question keyword (SHAH [0044]-[0045], [0064], [0071]).
Berajawala, as modified by SHAH teaches that user query is classified as either request or an incident.  The class of the query determines a path in the knowledge graph by which the query is answered.  Such query path determined by the predetermined class is construed to be stored search path information.  However, to merely obviate such reasoning, Hambrick discloses history storage unit stores search path information in which an input keyword and a return question keyword for prompting the user to make an additional input are described as history information, and the search unit performs a search using the input keyword or the return question keyword ([0018]-[0019], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala, as modified to store search path information as disclosed by Hambrick.  Doing so would ensure that the online visitors are not experiencing unacceptable delays between an online visitor and the chat bot (Hambrick [0004]-[0005]).

Regarding claim 5, Berajawala, as modified teaches the dialogue server according to claim 4, wherein the search path information is an input keyword and a return question keyword when the user acquires final response content (Hambrick [0018]-[0019], [0044]).

Regarding claim 9, Berajawala, as modified teaches the dialogue server according to claim 2, wherein the history storage unit stores search path information in which an input keyword and a return question keyword for prompting the user to make an additional input are described as history information, and the search unit performs a search using the input keyword or the return question keyword (Hambrick [0018]-[0019], [0044]).

Claims 6 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Berajawala as modified and in further view of KANJIRATHINKAL et al. (US 2012/0331391).

Regarding claim 6, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the search unit performs a search without using the history information (SHAH [0066] [0069]) when a negative intention is shown by the user with respect to response content searched for on the basis of the history information (SHAH [0049], [0064], [0088]).  
Berajawala, as modified by SHAH teaches that user can provide a negative feedback.  Based on the feedback the knowledge base is updated [0049] to fill the knowledge gap in the knowledge base ([0066]).   The knowledge base is updated based on searching “external knowledge databases (such as Wikipedia for instance), online question answer forums, run books and past chat transcripts to match problems that users are facing, expressed via natural language, to potential solutions in the unstructured corpora” [0069] or by routing “the ticket to a resolver queue from among the plurality of resolver queues determined to be relevant to the ticket” [0048] a query to a or “query may be routed to the service desk for resolution” [0041].
I.e. when the user is unsatisfied with the answers from the knowledge base (aka history information), the query is answered or resolved by plurality of resolver queues.  Thus, the query is answered without using the history information when a negative intention is shown by the user.
However, to merely obviate such reasoning, KANJIRATHINKAL teaches wherein the search unit performs a search without using the history information when a negative intention is shown by the user with respect to response content searched for on the basis of the history information (see Abstract, [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala, as modified to search without history information as disclosed by KANJIRATHINKAL.  Doing so would provide a user with answers to a question from multiple social media data sources using a variety of architectures (KANJIRATHINKAL [0031]).
NOTE an analogous art Gruber et al. US 9280610 likewise disclose the above limitation in C17L60-67 – C18L1-3 and further obviates the teachings of Berajawala, as modified.

Regarding claim 10, Berajawala, as modified teaches the dialogue server according to claim 2, wherein the search unit performs a search without using the history information when a negative intention is shown by the user with respect to response content searched for on the basis of the history information (KANJIRATHINKAL Abstract, [0006]).

Claims 7, 11, is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Berajawala as modified and in further view of DAIA NU et al. (US 2019/0188326) or Yamashita et al. (US 10262038).

Regarding claim 7, Berajawala, as modified teaches the dialogue server according to claim 1, wherein the transmission unit adds information indicating an acquisition keyword obtained from the history information and information indicating an input keyword among keywords used in order to search for the response content, and transmits the acquisition keyword and the input keyword together with the response content (Berajawala F5A, 5B:540, 5C, [0045], SHAH F4:406b, 406c).
Berajawala, as modified by SHAH teaches providing indication of similar question to the user, which is construed to be analogous to the limitation “information indicating an acquisition keyword obtained from the history information and information”.
However, to merely further obviate such reasoning DAIA NU discloses “information indicating an acquisition keyword obtained from the history information and information” in [0026], F4:402 and Yamashita disclose the same in C9L5-40, C16L15-23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala, as modified to provide information indicating an acquisition keyword obtained from the history information and information as disclosed by DAIA NU or Yamashita.  Doing so would provide a user with information allowing additional input choices per user’s convnience.

Regarding claim 11, Berajawala, as modified teaches the dialogue server according to claims 2, wherein the transmission unit adds information indicating an acquisition keyword obtained from the history information and information indicating an input keyword among keywords used in order to search for the response content, and transmits the acquisition keyword and the input keyword together with the response content (Berajawala F5A, 5B:540, 5C, [0045], SHAH F4:406b, 406c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	September 13, 2022